Citation Nr: 0428853	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  94-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disorder 
as secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected right knee disorder.

3.  Entitlement to service connection for chronic tarsal 
tunnel syndrome.

4.  Entitlement to a higher initial evaluation for neuralgia 
of the right heel, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for the veteran's 
internal derangement of the right knee with surgical scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of both the 
Pittsburgh, Pennsylvania, and the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Offices (RO).  
This case was before the Board in December 2000 when it was 
remanded for further development.  The procedural history of 
the case was set forth in that decision.  


FINDINGS OF FACT

1.  The veteran is not shown to have any identifiably 
disability of the left knee.

2.  The veteran's mild trochanteric bursitis of the left hip 
was first manifested many years after service and is 
unrelated to the service-connected right knee disability.

3.  The veteran is not shown to have chronic tarsal tunnel 
syndrome.

4.  The veteran's neuralgia of the right heel is not more 
than moderate.


5.  The veteran's service-connected right knee disability 
causes limitation of flexion to at most 45, and there is no 
subluxation or lateral instability of the knee joint.


CONCLUSIONS OF LAW

1.  A claimed left leg (knee) disability is not proximately 
due to or a result of a service-connected right knee 
disability.  38 C.F.R. § 3.310 (2003).

2.  Mild trochanteric bursitis of the left hip is not 
proximately due to or a result of a service-connected right 
knee disability.  38 C.F.R. § 3.310 (2003).

3.  Claimed chronic tarsal tunnel syndrome is not proximately 
due to or a result of a service-connected right knee 
disability.  38 C.F.R. § 3.310 (2003).

4.  The criteria for increased initial rating for right heel 
neuralgia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8523, 8527 
(2003).

5.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 
In April 2002, the RO sent the veteran a letter notifying him 
of the Veterans Claims Assistance Act of 2000 (VCAA) and of 
his rights in the VA claims process.  Starting with that 
letter and continuing with the May 2002 supplemental 
statement of the case, and the previous Board remand, the VA 
has advised the veteran of the evidence needed to establish 
higher ratings for his service-connected disabilities and 
establish secondary service connection for left hip and knee 
disabilities.  In these documents, the veteran has been 
notified of the information that he needed to provide in 
support of his claims and was requested to advise VA of any 
additional information or evidence he wanted it to try and 
obtain.  He was also notified of his and the VA's respective 
obligations with respect to providing information and 
obtaining evidence.  

The original statement of the case and numerous supplemental 
statements of the case have notified the veteran of the laws 
and regulations relating to increased ratings and service 
connection, and have set forth the regulation pertaining to 
the VA's duty to assist.  These documents advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains all records identified by the 
veteran and contains his VA outpatient treatment records and 
a number of VA examinations.  Accordingly, the Board finds 
that the VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Background

During service the veteran was seen on a number of occasions 
for right knee complaints.  His June 1965 service separation 
examination noted normal lower extremities.  

In May 1966 the RO granted service connection with a non-
compensable rating for a right knee condition based on the 
veteran's complaints of right knee pain in service.  

In November 1971 at Ohio Valley Hospital, the veteran 
underwent exploratory surgery for a possible Baker's cyst in 
his right knee.  No cyst was found, but there was hypertrophy 
of the gastrocnemius muscle.  

On a May 1972 VA examination, it was noted that that he 
favored the right knee when walking.

In June 1972 the rating for the service-connected right knee 
condition was increased to 10 percent.  That rating has been 
continuously in effect ever since.

On an April 1986 VA examination for pension purposes, it was 
noted that that he walked with a rather marked limp because 
of right knee complaints.  It was reported that the 
extremities were unremarkable.  

In December 1986 a private physician reported that the 
veteran walked with a marked limp from right knee pain.  The 
doctor stated the veteran had disability from an old right 
knee injury and this caused injury to the left hip and left 
knee.

On a February 1987 VA examination, the veteran reported that 
he had been favoring his right knee and had developed left 
knee and left hip pain.  The doctor was unable to perform 
range of motion exercises because of voluntary resistance 
from the veteran.  The diagnoses included internal 
derangement of the right knee and arthralgias of multiple 
joints.

On an October 1989 VA examination conducted in connection 
with a claim for pension benefits, it was noted that there 
was no objective evidence of intrinsic disease of the right 
knee.  He had a congenital leg length inequality.  X-rays of 
the knees showed bilateral spurs in the upper portions of the 
patellae.  X-rays of the pelvis showed a phlebolith on the 
left, but was negative for boney pathology.  In October 1990 
a VA examiner reported that the October 1989 X-rays of the 
knees were normal.  

On July 1993 VA examinations, the doctor diagnosed neuralgia 
of the right heel secondary to the veteran's service-
connected right knee condition.  The doctor also said that 
boney involvement within the knee joints was a result of an 
injury that occurred during service.  

EMG and NCV testing in October 1993 were reported to be 
suggestive of chronic tarsal syndrome on the right.  

At a February 1994 personal hearing at the RO, the veteran 
and a friend testified as to the disabling manifestations of 
his service-connected right knee condition and how it had 
caused additional problems with his whole right lower 
extremity.  

On an April 1994 VA neurological examination, the veteran 
complained of right knee pain with numbness into the right 
lower extremity.  There was decreased pinprick sensation over 
the lateral aspect of the right foot and leg.  Strength 
testing was intact.  The doctor said there was injury to the 
right peroneal nerve.  The veteran did not have extensive 
motor changes, but there appeared to be mild weakness which 
could explain an inversion of the right foot and more rapid 
wearing out of the lateral aspect of his right shoe.  The 
doctor concluded that the veteran's deficits were not 
severely disabling but did decrease his mobility.  

In May 1994 the VA hearing officer granted service connection 
and a 10 percent rating for neuralgia of the right heel.

On an April 1997 VA examination, the veteran had 3 degrees of 
hyperextension of the right knee.  The examiner was unable to 
test flexion because the veteran would not allow the knee to 
be flexed.  There were very mild degenerative changes on X-
ray of the knee.  

On a February 2001 VA examination, the doctor reviewed the 
veteran's claims file.  He noted that the veteran had 
recently undergone a vein harvest in his left leg for 
coronary artery by-pass grafting.  The veteran related that 
he had lost feeling in his right leg after the surgery for 
the Baker's cyst in his right knee.  He reported that he had 
favored his right side over the years and this led to pain 
and arthritic changes.  Range of motion of the right knee was 
from 0 to 45 degrees where flexion was stopped secondary to 
complaints of pain.  Following the examination, the 
impression was decreased sensation in the right sural nerve 
and questionable decreased strength in the right lower 
extremity.  The examiner noted that the veteran did not have 
tarsal tunnel syndrome, as there were no findings specific to 
the posterior tibial nerve.  As to a determination as to the 
severity and proper diagnosis of neuralgia of the right heel, 
he could only find decreased sensation in the distribution of 
the sural nerve.  He added that it was possible that the 
veteran had injured the proximal extent of the sural nerve in 
the injury the veteran reported that he had in service or the 
surgery in 1970.  The examiner further said that the veteran 
appeared to have some pain on passive movement of the left 
hip, but examination of the left knee was normal.

On a May 2002 VA examination, noted that past EMG's of right 
tibial and peroneal nerves had been normal.  The diagnoses 
were dysfunction of the sural nerve of the right leg and mild 
trochanteric bursitis of the left side.  The examiner 
reported that that there was no evidence of tarsal tunnel 
syndrome and reported that the mild trochanteric bursitis of 
the left hip was a common entity and most likely not related 
to disability of the right side.

On a February 2004 VA examination of the right knee, the 
veteran had range of motion of the knee from 0 to 70 degrees.  
Further attempts at range of motion were restricted by the 
veteran's voluntary guarding.  There were no signs of 
instability or laxity.  The incision scar was well healed.  
There was no tissue loss in the scar area.  There was no 
medial or lateral joint tenderness.  X-rays were all normal.  
The impression was chronic right knee pain of unclear 
etiology.  The doctor commented that the veteran's complaints 
were out of proportion to the examination findings.  It was 
noted that that he was very difficult to examine secondary to 
his complaints of pain.  The examiner found no evidence of 
fatigability in the leg.  

On a February 2004 VA neurological examination, the 
impression was that the veteran had sural damage with 
numbness to the entire sural region.  There was also some 
weakness of tibialis anterior and peroneus brevis and longus 
musculature, although it was difficult to say whether this 
was due to actual nerve damage or disuse.  It was noted that 
that findings on previous examinations showed more muscle 
strength and it was felt that lack of strength may be due to 
lack of use and the wearing of an ankle orthosis constantly.

III.  Secondary service connection 
The veteran claims he has a left leg and hip disability 
secondary to his service-connected right knee disorder.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service- connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

A. The left hip and knee
In this case the Board notes that recent the May 2002 VA 
joint examination of both lower extremities noted no 
pathology of the left lower extremity other than mild 
trochanteric bursitis.  Thus without diagnosed left leg 
disability other than the condition of the left hip, and with 
a VA examiner's opinion that the mild trochanteric bursitis 
of the left hip was not related to a disability of the right 
knee, there is no remaining left leg disability for which 
service connection could be granted.  In the absence of any 
identified disability of the left knee, service connection 
for that claimed disorder must be denied.  Furthermore, the 
weight of the credible evidence demonstrates that the 
veteran's established service-connected right knee disorder 
did not cause or permanently worsen the mild trochanteric 
bursitis of the left hip, and thus there is no basis for 
secondary service connection.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine is inapplicable, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Tarsal tunnel syndrome  
The current evidence shows that the veteran does not have 
tarsal tunnel syndrome.  The claim for this disorder must 
therefore be denied.  The Board notes that the veteran's 
representative asserts that this claim should be for sural 
nerve disorder, claimed as tarsal tunnel syndrome.  The 
veteran is already service-connected for neuralgia of the 
right heel and this condition as discussed below is rated 
under the same diagnosis for sural nerve dysfunction.  This 
condition is, in effect, already service connected.  The 
issue of an increased rating for neuralgia of the right heel 
is discussed below.

IV.  Disability ratings 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  The service-connected right knee disorder 
Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
Impairment of a knee involving moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Impairment of a knee involving severe recurrent subluxation 
or lateral instability is evaluated as 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.

The veteran is seeking an increased rating for his service-
connected right knee condition.  In March 2004 the RO granted 
a separate 10 percent rating for a post-operative scar based 
on pain.  The recent VA examinations have shown that the 
right knee has full extension and has knee flexion to at 
least 45 degrees.  There are no other findings such as 
recurrent subluxation or lateral instability.  There is no 
evidence of disabling manifestations of the right knee that 
would warrant a rating in excess of the current ratings.  In 
sum, the service-connected left knee disability is currently 
properly rated 10 percent for pain and limitation of flexion, 
with a separate rating of 10 percent for a painful scar.  The 
preponderance of the evidence is against the claim for an 
increased rating for the left knee disability; thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert supra.

B.  Neuralgia of the right heel
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (2003).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2003).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note (2003).

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a, Note.

Impairment of the anterior tibial (deep peroneal) nerve, 
resulting in a loss or decrease in dorsal flexion of the 
foot, is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
8523. Mild incomplete paralysis warrants a noncompensable 
rating. Moderate incomplete paralysis warrants a 10 percent 
rating, and severe incomplete paralysis warrants a 20 percent 
rating. See also Diagnostic Codes 8623 (neuritis) and 8723 
(neuralgia) (2003).

In this case last two VA evaluations have noted sural nerve 
dysfunction when examining for the proper diagnosis for the 
veteran's right heel complaints.  The current disability 
rating for this condition reflects moderate incomplete 
paralysis.  This condition is manifested by numbness.  While 
the February 2004 VA X-ray also pointed that there was some 
weakness of the muscles of the right lower leg, this was felt 
to be due to lack of use and the wearing of an ankle orthosis 
rather than nerve damage.  In any event the current findings 
more clearly approximate the disability picture for moderate 
rather than severe incomplete paralysis of the anterior 
tibial (deep peroneal) nerve.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in March 1992.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's right heel neuralgia warranted a rating greater 
than 10 percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for right heel neuralgia.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Secondary service connection for a left leg (knee) disorder 
is denied.

Secondary service connection for a left hip disorder is 
denied.

Secondary service connection for chronic tarsal tunnel 
syndrome is denied.

An initial increased evaluation for neuralgia of the right 
heel, is denied.

An increased evaluation for the veteran's internal 
derangement of the right knee with surgical scar is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



